Citation Nr: 1307521	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fractured left tibia.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to residuals of a fractured left tibia.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to residuals of a fractured left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to September 1953.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).

This appeal has been advanced on the Board's docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board remanded the Veteran's above-captioned claims for further development.  Specifically, the Board directed the RO to undertake the following actions:  (1) attempt to obtain the Veteran's VA treatment records dated from August 2010 to the present; (2) attempt to obtain any documentation associated with the Veteran's application for disability benefits from the Social Security Administration; (3) request that the Veteran submit or identify any relevant, private treatment reports; and (4) afford the Veteran a VA examination (including, if necessary, a fee basis examination by a private examiner).  After this additional development had been accomplished, the Board directed the RO to readjudicate the Veteran's claims, to include consideration of any newly obtained evidence.  If any benefit remained denied, the RO was to issue a supplemental statement of the case to the Veteran and his representative, and then remit the Veteran's claims to the Board for further appellate review.

While the Veteran's claims were in remand status, the RO determined that VA treatments pertaining to the Veteran did not document any treatment after August 31, 2010.  Further, the RO submitted a request to the Social Security Administration for documentation associated with the Veteran's application for disability benefits.  In July 2012, the Social Security Administration submitted a reply wherein it indicated that the Veteran's documentation had been destroyed.  As such, in an August 2012 memorandum, the RO formally found that the documentation associated with the Veteran's application of Social Security disability benefits was unavailable and that further efforts to obtain would be futile.  As such, the Board finds that the RO substantially complied with the relevant directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a July 2012 letter, the RO requested that the Veteran submit or identify "any and all" relevant, private treatment records.  Additionally, in this letter, the RO acknowledged that the Veteran was unable to report to the nearest VA medical facility (East Orange VA Medical Center) with the capacity to administer a VA examination.  The RO provided notice to the Veteran that a fee basis examination could not be provided to him in lieu of a VA examination.  Documents associated with the claims file indicated that the AMC no longer out-sourced examinations, and that the RO did not have a fee basis (QTC) examination coordinator.  The RO then asked the Veteran, if he were still unable to appear for a VA examination, to submit "any and all" private medical records.  After receipt thereof, the RO stated that it would forward the Veteran's claims file to a VA medical center for review in order to obtain an opinion.

In apparent response to the RO's July 2012 letter, the Veteran submitted a variety of private treatment reports that were dated in and after October 2011.

On August 30, 2012, despite the fact that the Veteran informed the RO that he would be unable to report for a VA examination due his health and the traveling distance required, the Veteran was scheduled for a VA examination to be held on October 22, 2012, presumably at the East Orange VA Medical Center.  

According to a September 21, 2012 Report of General Information, the Veteran called the RO to reschedule the examination, specifically requesting a closer facility.  The RO then informed the Veteran that, if a closer VA examination could not be provided, an "OTC" examination could be request at a facility closer to his home.

Documentation associated with the claims file after the September 21, 2012 conversation demonstrated that the October 22, 2012 VA examination was "cancelled" by the Veteran.

The RO then sent the Veteran a letter, dated on October 26, 2012, wherein it acknowledged that the Veteran was unable to report to the East Orange VA Medical Center in order to undergo a VA examination.  The RO then stated that the Veteran was going to submit a Disability Benefit Questionnaire (DBQ) from his primary care provider.  The RO then stated that, if the DBQ was not received within 30 days, the Veteran's claims would be adjudicated based on the evidence already of record.

In November 2012, the Veteran submitted a letter wherein he expressed confusion as to the status of his claim.  Specifically, the Veteran stated that it was his understanding that the RO was attempting to schedule him for an examination at a facility closer to his home instead of requiring him to travel to the East Orange VA Medical Center.

The RO then readjudicated the Veteran's claims, continued the denial thereof, and issued a December 2012 supplemental statement of the case before remitting the Veteran's claims to the Board for further appellate review.

In sum, the RO acknowledged the Veteran's inability to travel to the East Orange VA Medical Center in order to undergo a VA examination and, thus, offered three alternatives: a claims file review by a VA examiner without an examination; submitting a DBQ that was completed by the Veteran's primary care provider; or affording the Veteran an "OTC" examination.  The Board is unfamiliar with "OTC" examinations and, for purposes of this remand, assumes that the RO meant a fee basis or QTC examination.

Preliminarily, the record since the June 2012 Board remand indicated that the Lyons VA Medical Center located in Lyons, New Jersey, was not capable of providing the necessary VA examination with respect to the Veteran's above-captioned claims.  However, VA lists the Lyons VA Medical Center as one of two "main facilities" within the State of New Jersey (the other being the East Orange VA Medical Center).  No explanation as to why this facility was unable to perform VA examinations was provided.  As such, the Board finds a remand is required in order for the RO to attempt to afford the Veteran a VA examination at the Lyons VA Medical Center, or provide an explanation to the Veteran as to why such an examination cannot be so provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Records associated with the claims file since the June 2012 Board remand indicated that neither the AMC nor the RO was capable of affording the Veteran a fee basis or QTC examination and, thus, no further development will be pursued with respect to this aspect of the Veteran's above-captioned claims.

Although the AMC and RO were unable to afford the Veteran a fee basis or QTC examination, the Board finds that there was no indication that they were similarly unable to afford the Veteran, at a minimum, a claims file review in order to obtain the requested opinions.  Id.  As such, the Board finds that a remand is also warranted in order to afford the Veteran a claims file review so that a VA examiner may address the questions presented by the Board in the June 2012 remand.   

Additionally, given the obvious confusion as to whether VA was capable of affording the Veteran an examination of any sort, the Board finds, in the interest of fairness and due process, that a remand is also warranted in order to afford the Veteran another opportunity to procure a completed DBQ from his primary care provider.

The Board would like to take this opportunity to highlight the fact that the Veteran's address of record is located approximately 38 miles from the Lyons VA Medical Center, while the East Orange VA Medical Center is approximately 55 miles from the Veteran's home address.  This represents a difference in distance of 17 miles.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  The Veteran is reminded that, while VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must schedule the Veteran for the appropriate VA orthopedic examination at the Lyons VA Medical Center.

If an examination is available at the Lyons VA Medical Center, the examiner must determine the likelihood that there is an etiological relationship between the Veteran's claimed right leg disorder and/or right foot disorder and his service-connected residuals of a fractured left tibia.  The examiner must also determine the current symptoms and severity of the service-connected residuals of a fractured left tibia. 

Based on examination findings, including, if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  What are the symptoms and manifestations attributable to the Veteran's service-connected residuals of a fractured LEFT tibia? 

In evaluating the Veteran, the examiner must report whether impairment of the tibia and fibula consists of nonunion of the tibia and fibula with loose motion requiring a brace, or if there is a malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability. 

b)  Does the Veteran currently have a RIGHT leg disorder and/or RIGHT foot condition? 

c)  Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed RIGHT leg disorder and/or RIGHT foot disorder has been caused or aggravated by the Veteran's service-connected residuals of a fractured LEFT tibia? 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

Additionally, for purposes of the opinion being sought, the examiner should specifically consider:  any VA medical records; any private medical records, specifically including the July 1993 and September 1994 medical opinions of podiatrist R.C.N., and the November 1989 opinion of podiatrist J.E.N. (located in volume one of the claims file); and any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is directed to reconcile his or her opinions with any on file that may conflict.  A complete explanation must be given for all opinions and conclusions expressed.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

2.  If the above VA examination cannot be administered at the Lyons VA Medical Center (or closer VA medical facility), the RO must provide the Veteran an explanation as to why said examination was unavailable at that facility.  The RO must also provide the Veteran with an explanation as to why it and the AMC are unable to afford him a fee basis or QTC examination.

3.  The RO must then undertake the necessary actions in order to afford the Veteran a reasonable opportunity to procure a completed DBQ from his primary care provider wherein the questions in paragraph #1 are addressed.

4.  After the Veteran or the Veteran's primary care provider has submitted the DBQ, or after a reasonable opportunity to do so has expired, the RO must make the Veteran's claims file available to a VA examiner for review.  After a thorough review of the Veteran's claims file, the VA examiner must address the questions presented in paragraph #1 above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  A complete explanation must be given for all opinions and conclusions expressed.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

5.  The RO must review the Board's remand directives to ensure that it is in essential compliance.  If substantial compliance was not accomplished with respect to each directive, the RO must implement corrective procedures before remitting the Veteran's claim to the Board for further appellate review.  Stegall, 11 Vet. App. at 271.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



